U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, WI53202 October 29, 2010 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, DC 20549 Re: Keystone Mutual Funds (the “Trust”) File Nos.: 333-133322 and 811-21890 Dear Sir or Madam: Pursuant to Rule 485(b) of the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and the regulations thereunder, transmitted herewith on behalf of the Trust and its series, Keystone Large Cap Growth Fund, is Post-Effective Amendment No. 6 to the Trust’s Registration Statement on Form N-1A to be effective on October 30, 2010. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414) 765-6620. Very truly yours, /s/ Alia Mendez Alia Mendez, Esq. For U.S. Bancorp Fund Services, LLC Enclosures
